Mr. Justice Thompson, dissenting: It is a familiar rule that when the legislature enacts ■ an amendatory statute providing that a certain act shall be amended so as to read as repeated in the amendatory act and no change is made in the wording of the old act, such portions of the old law as are repeated in the new act are to be regarded as a continuation of the old law and not the enactment of a new law on that subject. (People v. Lloyd, 304 Ill. 23; Svenson v. Hanson, 289 id. 242.) The Local Improvement act is general in character and applies to all cities, while the Commission Form of Municipal Government act is special in character and applies only to those cities adopting it. If there were no provision in the latter act concerning the board of local improvements the general provisions of the former act would govern. The two acts do not conflict. They can be construed together and both given effect. If the Governor had vetoed the amendatory act of 1923 it would not have nullified the old statute repeated in the act but it would have nullified only the paragraph inserted by the amendment, and so the approval of the Governor was only of the proposed amendment and did not operate upon other portions of the statute printed in the act for the purpose of identifying the place of the amendment and to enable the legislators and the Governor to form an opinion as to its fitness, relation to and effect upon the whole statute. Carelessness in drafting bills causes much needless confusion, but it is the duty of the court to declare the manifest intention of the legislature if it can be ascertained. The amendatory act should not have contained the proviso applying to cities which had adopted the commission form of municipal government because it was a dead letter, but I do not regard its repetition in the new act as indicative of a legislative intent to repeal the act of 1917, as the court holds.